Citation Nr: 0629962	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-40 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran reportedly served on active duty for training 
from February 1975 to May 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

A Certificate of Death shows that the veteran died in 
February 1989 in North Carolina due to or as a consequence of 
cardio-pulmonary arrest and aspiration.  Other listed 
significant conditions contributing to his death but not 
resulting in the underlying cause were pneumonia and delirium 
tremens.  The appellant contends that the veteran died from 
bronchial pneumonia asthma that she maintains was incurred or 
aggravated during his military service.  

The law provides that death benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
satisfied, which include that the claimant must have been the 
spouse of the veteran at the time of the veteran's death and 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation that was due to the misconduct of, or procured by, 
the veteran without the fault of the spouse.  38 U.S.C.A. §§ 
101(3), 1304, 1310, 1311 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.50 (2006).  

The veteran's death certificate noted that he was divorced.  
A court document certified in November 2002 that the veteran 
and appellant were married in May 1978.  In a March 2003 
statement, the appellant reported that she and the veteran 
were "together" one or two months before he went to North 
Carolina to visit his mother; they had renewed their vows.  
She indicated that the veteran did not support her.  She 
maintained that they never divorced and that they were only 
separated two months prior to his death.  In a March 2003 
statement, the appellant's mother reported that the appellant 
and the veteran were estranged and separated in 1985 but then 
added that they renewed their vows in 1985.  She indicated 
that the appellant and the veteran were "together" all of 
the time except for two months before the veteran died.  She 
maintained that the appellant and the veteran were not 
divorced and that the veteran did not support the appellant.  
She then concluded by reporting that the veteran was with the 
appellant one month before he died.  In a March 2003 
statement, the appellant's cousin-in-law reported that the 
appellant and the veteran were always "together" and that 
they were separated for a very short time.  She maintained 
that the appellant and the veteran did not divorce or obtain 
a legal separation.  The foregoing statements conflict with 
the information noted on the death certificate as to the 
veteran's marital status at the time of his death.  
Consequently, further development is necessary for purposes 
of determining whether the appellant is a "surviving 
spouse."

The claims file reflects that it has been rebuilt.  
Electronic mail indicates that the original claims file was 
retired as part of the XC retirement cases.  At the Central 
Office hearing held in March 2005, the appellant testified 
that she had previously filed a claim for service connection 
of the cause of the veteran's death, and according to a 
Report in Contact in April 2002, a July 1996 appeal for a 
claim of death benefits was reportedly "resolved."  Given 
the foregoing, another attempt should be made to obtain the 
original claims file as 'new and material evidence' concerns 
may be associated with the current claims.   

A Request for Information shows that in response to a request 
for the veteran's service medical records and DD Form 214, 
the National Personnel Records Center (NPRC) reported that it 
could not "identify a record based on [the] information 
furnished" and that "[i]f additional information [could] be 
obtained, resubmit" the request.  It is unclear what 
additional information the NPRC requires to enable it to 
complete a full search for the requested records.  The NPRC 
must be furnished with all available information to enable it 
to make a full search for the requested records.   

At the hearing, the appellant testified that pertinent 
service treatment records were located at the D.C. Army 
National Guard.  She maintained that the veteran advised her 
that he was medically discharged from the National Guard on 
account of his asthma.  She also testified that the veteran 
started receiving treatment for his asthma in 1978 at the VA 
Medical Center (MC) in Washington, D.C.  She noted that he 
was treated at other medical facilities for his asthma, but 
she could not identify them.  VA has a duty to obtain the 
identified records.  

Lastly, the Board observes that the VCAA [Veterans Claims 
Assistance Act of 2000] notice issued to the appellant in 
September 2002 is deficient to the extent that it does not 
advise her of what the evidence must show to establish 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1318 and education benefits under Chapter 35.  Also, during 
the course of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the effective date of an award.  In the instant appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
claim.  Please take this opportunity to inform the appellant 
that an effective date for the award of benefits will be 
assigned if her claim is granted.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes notice of what the evidence must 
show to establish entitlement to 
compensation under the provisions of 38 
U.S.C. § 1318 and education benefits 
under Chapter 35.  Also, please advise 
the appellant of how VA determines the 
effective date for an award of death 
benefits and explain what type of 
evidence that is needed to establish an 
effective date in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and request that the 
appellant provide any evidence in her 
possession that pertains to her claims in 
accordance with 38 C.F.R. § 3.159(b)(1) 
(2006).  The appellant should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.     

2.  Please determine whether the 
appellant was the spouse of the veteran 
at the time of his death and whether the 
appellant lived with the veteran 
continuously from the date of marriage to 
the date of his death.

3.  Please make one further attempt to 
obtain the original claims file.  

4.  Please clarify what additional 
information NPRC needs to enable it to 
make a full search for the veteran's 
service medical records and DD Form 214, 
and then submit another request for these 
records.  Please also request the 
veteran's service personnel records.  

5.  Please request and obtain the 
veteran's service treatment records from 
the D.C. Army National Guard.  If no 
records are available, please make 
specific note of that fact in the claims 
file.  
                            
6.  Please obtain all records from the 
VAMC in Washington, D.C. pertaining to 
any treatment the veteran received for 
his asthma from May 1975 to February 
1989.  The search should include any 
archived or retired records.  If no 
records are available, please make 
specific note of that fact in the claims 
file.  

7.  Based on the results of the above 
development, please then consider whether 
a nexus opinion is necessary on whether 
the veteran's death was caused or 
aggravated by his miliary service.  

8.  Thereafter, the appellant's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the appellant and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



